DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-12, 14-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: It is known from the prior art to use sonar beams to detect object underwater. However, none of the prior art of record discloses “assigning first possible shapes to the one or more possible unknown objects according to a second criterion, wherein each of the first possible shapes have a defined unique associated point; calculating three dimensional coordinates of the defined unique associated points; and changing at least one of the characteristics of a pulsed energy beam producer or the energy receiver wherein the characteristics are changed in response to the analysis according to a third criterion, wherein the characteristics are at least one of a range, gain, frequency, and field of view”. The invention will refine the measurements of the shapes of unknown object over time while the objects are tracked. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678